10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Case 2:19-cv-00694-RAJ-MAT Document 43 Filed 11/27/19 Page 1 of 4

LAW OFFICES OF MAXIM LISSAK, PLLC
Maxim Lissak, Esq. (WASBA: 49605)
(Local Counsel for Plaintiff Nasim Ghazanfari)
maxim@lissaklawfirm.com
400 112" Ave NE, Suite 140
Bellevue, WA 98004
Phone: (206) 229-6602
Facsimile: (206) 425-650-8490

C.0. LAW, APC

Clark Ovruchesky, Esq. (CA SBN 301844)
(Pro Hac Vice)

co@colawcalifornia.com

2404 Broadway, Suite 150

San Diego, CA 92102

Telephone: (619) 356-8960

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON (SEATTLE)

NASIM GHAZANFARI, CASE NO. 2:19-cv-00694-RAJ-MAT
Plaintiff,

VS. STIPULATION AND ORDER OF
DISMISSAL WITH PREJUDICE AS TO
TOYOTA MOTOR CREDIT CORPORATION | DEFENDANT EXPERIAN
d/b/a LEXUS FINANCIAL SERVICES; INFORMATION SOLUTIONS, INC.
TRANS UNION, LLC; EXPERIAN
INFORMATION SOLUTIONS, INC.; and
EQUIFAX INFORMATION SERVICES LLC;
Defendants.

 

 

 

 

Plaintiff Nasim Ghazanfari, by counsel, and Defendant Experian Information Solutions,
Inc. (“Experian”), by counsel, hereby stipulate and agree that all matters herein between them
have been compromised and settled, and that Plaintiff's cause against Experian should be
dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.
Hf]
Hf

Mf

STIPULATION AND ORDER OF DISMISSAL - 1
(2:19-cv-00694-RAJ-MAT)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:19-cv-00694-RAJ-MAT Document 43 Filed 11/27/19 Page 2 of 4

Date: November 27, 2019

Date: November 27. 2019

STIPULATION AND ORDER OF DISMISSAL - 2

(2:19-cv-00694-RAJ-MAT)

Respectfully submitted,

s/ Clark Ovruchesky (Pro Hoc Vice)
Clark Ovruchesky, Esq.

C.O. Law APC

2404 Broadway, Suite 150

San Diego, CA 92102

Telephone: (619) 356-8960

Fax: (619) 330-7610

E-Mail: co@colawcalifornia.com

Maxim Lissak, Esq. (local counsel)
Law Offices of Maxim Lissak, PLLC
400 112th Avenue NE, Suite 140
Bellevue, WA 98004

Telephone: (206) 229-6602

E-Mail: maxim@lissaklawfirm.com

Counsel for Plaintiff Nasim Ghazanfari

8/ Rachel D. Groshong (with consent)
Rachel D. Groshong, WSBA No. 47021
Stoel Rives LLP

600 University Street, Suite 3600
Seattle, WA 98101

Telephone: (206) 386-7545

Facsimile: (206) 386-7500

E-Mail: rachel.groshong/aistoel.com

 

Counsel for Defendant Experian
Information Solutions, Inc.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:19-cv-00694-RAJ-MAT Document 43

IT IS SO ORDERED.

Richard A. Jones
United States District Judg

Dated this ; aay eT
“fly

STIPULATION AND ORDER OF DISMISSAL - 3
(2:19-cv-00694-RAJ-MAT)

Filed 11/27/19 Page 3 of 4

e

 
